Citation Nr: 0821706	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  05-35 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for a low back disability, 
currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel




INTRODUCTION

The veteran served on active duty from December 1969 to 
October 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  Jurisdiction over the case was 
subsequently transferred to the RO in Roanoke, Virginia.  

In October 2005, the veteran perfected an appeal of the RO's 
October 2004 denial of service connection for depression; 
however, this issue was resolved by a November 2006 rating 
decision granting service connection for this disability.

The Board also notes that although the veteran initiated an 
appeal with respect to the issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities, he limited his substantive 
appeal to the low back issue and depression issue.  The Board 
will limit its consideration accordingly.

In the Appellant's Brief, dated in June 2008, the veteran's 
representative stated that the veteran had recently undergone 
surgery for a neck disorder and that the veteran's doctors 
had told him that the neck disorder is due to his service-
connected low back disability.  In light of this statement, 
the Board refers to the originating agency the issue of 
whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
cervical spine disability and if so, whether the reopened 
claim should be granted.


REMAND

In the Appellant's Brief, the veteran's representative also 
indicated that current treatment records were probably 
available at the VA hospital in Richmond, Virginia.  The 
veteran's representative asked that all current treatment 
records be obtained prior to the Board proceeding with the 
veteran's claim.  The Board notes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Therefore, the Board agrees that 
a remand to obtain current VA medical records is in order.

The record shows that the veteran last underwent a VA 
examination to determine the degree of severity of his low 
back disability in September 2006.  In view of the amount of 
time since the last VA examination and since a remand of this 
case is required in any event, the Board believes that the 
veteran should also be afforded another VA examination while 
this case is in remand status.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  The RO or the 
AMC should specifically seek records 
pertaining to the veteran's treatment 
for a low back disability from 2007 to 
the present at the VA hospital in 
Richmond, Virginia.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his 
representative and request them to 
submit the outstanding evidence.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
arrange for the veteran to be afforded an 
examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his 
service-connected low back disability.  
The claims folders must be made available 
to and reviewed by the examiner.  All 
indicated studies, including X-rays and 
range of motion testing of the low back 
in degrees, should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion of 
motion accompanied by pain.  The examiner 
should identify any objective evidence of 
pain and provide an assessment of the 
degree of severity of any pain.

The examiner should comment on whether 
the veteran experiences unfavorable 
ankylosis of the entire spine or 
unfavorable ankylosis of the entire 
thoracolumbar spine.

The examiner should also report the 
number of incapacitating episodes the 
veteran has experienced, and their 
duration, in the past 12 months.  
(Note:  an incapacitating episode is a 
period of acute signs and symptoms due 
to intervertebral disc syndrome (IVDS) 
requiring bed rest prescribed by a 
physician and treatment by a 
physician).

The extent of any incoordination, 
weakened movement and excess fatigability 
on use should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional functional 
impairment due to weakened movement, 
excess fatigability, or incoordination in 
terms of the degree of additional range 
of motion loss of the low back.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected disability, to include 
reflex changes, characteristic pain, and 
muscle spasm.  Any functional impairment 
of the lower extremities due to the disc 
disease should be identified.  The 
examiner should specifically state whether 
the veteran's service-connected low back 
disability causes impairment of the 
sciatic nerve.  If so, the examiner should 
state whether there is complete or 
incomplete paralysis of the nerve.  If 
incomplete, the examiner should state 
whether it is mild, moderate, moderately 
severe or severe with marked muscular 
atrophy.  

The examiner should also provide an 
opinion concerning the impact of the low 
back disability on the veteran's ability 
to work.

The rationale for all opinions expressed 
should also be provided.

4.  Thereafter, the RO or the AMC should 
review the claims folders and ensure that 
the requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

5.  The RO or the AMC should also 
undertake any other indicated 
development.

6.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record.    If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond before the case is 
returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

